Citation Nr: 1340838	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include secondary service connection associated with posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the duty to assist the Veteran in obtaining medical evidence, the Board notes that the Veteran has reported that he has a history of chronic obstructive pulmonary disease (COPD).  At the Veteran's VA examination in April 2011 the examiner stated that the Veteran's past medical history was significant for COPD.  It does not appear from the available evidence that any efforts have been made to obtain records of the Veteran's treatment or diagnosis for COPD.  Neither private nor VA treatment records relating to the Veteran's treatment for COPD are of record.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

While the Veteran continually argues a theory of secondary service connection with regard to his COPD, service treatment records show complaints of shortness of breath, chronic cough, and asthma in-service.  The May 2012 VA examination fails to address the theory of direct service connection is inadequate.  Barr, 21 Vet. App. at 303.  On remand, the Veteran should be examined for an opinion regarding whether or not the Veteran's COPD is related to his military service or if the disorder manifested during military service. 


Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  Schedule the Veteran for a VA examination by a qualified physician to determine whether COPD is related to service or manifested in service.  The claims folder must be made available to and be reviewed by the examiner.

The examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's COPD had its onset in or is otherwise related to his active military service.

The examiner should set forth the complete rationale for all opinions. The absence of evidence of treatment for symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report in-service events and treatment, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


